DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-9, 12, 15-17, 20-24 and 26 are pending.  Claims 1, 3, 5-6, 8-9 and 12 are the subject of this FINAL Office Action.  Claims 2, 4, 15-17, 20-24 and 26 are withdrawn.  action on the merits.  Any rejections of objections not reiterated in this FINAL Office Action is considered withdrawn in light of Applicants’ Response.  

Claim Rejection - 35 USC § 112 – Enablement - Maintained
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1, 3, 5-6, 8-9 and 12 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for undersea DED, much less pipe repair using undersea DED. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The elected claims are directed to performing an operation on an undersea pipe using a housing configured to establish a sealed chamber around a section of the undersea pipe to create an environmental system that controls the environment within the sealed chamber using gas, and using DED within the sealed chamber.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

A. Breadth of Claims: Broad
The generic claim 1 is very broad; thus this factor weighs heavily against enablement of the full scope of the claims.  Specifically, generic claim 1 encompasses performing an operation on any body using sealed chamber housing around that body, and performing additive manufacturing within the sealed chamber.
Elected claim 1 in narrower as explained above; thus this factor weighs in favor of enablement as to the elected claims.

B. The Nature Of The Invention
The instant invention relates to undersea repair of pipes using additive manufacturing such as DED.

C. The State Of The Prior Art
	Previous to Applicants’ earliest possible effective filing date (05/24/2017), there were zero publications (NPL or patent) that qualify under 35 U.S.C. § 102 disclose undersea repair of pipes using DED in a sealed chamber.  
	After Applicants’ earliest possible effective filing date (05/24/2017), beginning in 2021, a few publications (NPL or patent) disclose trying to develop underwater repair of pipes using DED, but no successes, only prototypes.  For example, Wang et al., Investigation of the underwater laser directed energy deposition technique for the on-site repair of HSLA-100 steel with excellent performance, Additive Manufacturing
Volume 39, March 2021, 101884, teach that
Conventional wisdom involves the employment of the underwater arc welding (UAW) technique or the underwater laser beam welding (ULBW) technique to repair the damaged components. Underwater welding techniques have been developed by many countries, including Japan, America, Poland and China for the past twenty years [5], [6], [7], [8], [9]. Tomków et al. investigated the weldability of S460N fine grained steel by UAW [10]. Their results presented that cold cracking was prone to occur in the S460N steel due to the high hardness caused by water. Guo et al. studied the welding morphology and mechanical properties of 304 stainless steel and Ti-6Al-4V alloy by ULBW [11], [12]. They reported that the properties of the butt joints by ULBW were comparable to those welded in air. More recently, Fu et al. carried out wire-feed underwater laser cladding on the 304 stainless steel and Ti-6Al-4V alloy [13], [14], [15]. In their study, the single track, cladding coating, and thin-walled part were separately fabricated using the wire-feed underwater laser cladding technique. However, no broken parts were repaired in their study. Macro defects of the components, such as large surface roughness and long cracks, are prone to be formed because of the uneven and unstable melting of wire by laser. The formation of macro defects during the lateral wire-feed underwater laser cladding process is believed to be an inevitable and common phenomena. In addition, high deposition efficiency is usually accompanied by large heat affected zone in the wire-feed underwater laser cladding process. What is more, it is reported that the lateral wire-feed method is direction-dependent and often suffers from a lack of movement capability and flexibility during the deposition process [16].

Thus, there is a pressing need to conceive an innovative treatment technique that can effectively resolve these issues. In recent years, laser additive manufacturing (AM) has been believed to be a potentially disruptive technology [17], [18]. Laser-powder-based directed energy deposition (DED) has shown its effectiveness for the maintenance of high-value metallic parts with low cost in air environments [19], [20]. However, none of the existing state-of-art methods have explored the possibility of underwater operation of the DED technique. Aiming at this research need, the authors’ research group has been consistently dedicated to the development of an original underwater additive manufacturing technique, termed laser-powder-based underwater directed energy deposition (UDED), during the past five years. Compared with the wire-feed underwater laser cladding technique, laser-powder-based UDED is direction-independent and is suitable for the repair of complex components in underwater environments. Besides, powder material can be fed by two or more independent powder containers simultaneously. The material composition and distribution within the underwater broken components can be quickly altered to acquire the desired repair quality. Furthermore, small heat affected zone can be obtained on the repaired components by laser-powder-based UDED due to the low heat input, which is very important for the high-quality repair in underwater environments.

Unlike land, the underwater environment has a critical influence on the manufacturing process and metallurgical process of AM. The critical influence mainly includes the following:
(i)
When the laser irradiates water, water can strongly shield the laser beam, resulting in a reduction of the laser absorption efficiency upon the work surface [21]. The water should be kept away to build the underwater manufacturing environment. Thus, a drainage device is needed to produce a dry area on the surface of the workpiece and ensure operational flexibility and high manufacturing quality.

(ii)
In-air DED is generally characterized by several features, including complex inherent heat-treatment (IHT), repetitive rapid heating-cooling thermal cycles and steep temperature gradients [22], [23]. Kürnsteiner et al. proposed that the IHT triggers in situ precipitation of Ni3Ti particles in Fe-19Ni-5Ti steel during in-air DED [24]. They pointed out that IHT can be widely used to locally tune the microstructures and acquire high strength and ductility. The water quenching effect would couple with the specific thermal history of in-air DED and further increases the complexity of the thermodynamics and kinetics of the underwater laser melt pool. The complex phenomenology of the thermal process and phase evolution in the AM component is generally difficult to understand and control [25], [26]. The reason is that the structure formation/decomposition and crystallographic defects in the AM parts are strongly influenced by the variations of thermokinetics and thermophysical processes associated with the layer-by-layer AM.

(iii)
Wang et al. suggested that complicated heterogeneous microstructures and mechanical properties were prone to be generated along the build direction due to the complex stress and thermal gyrations [27]. The influence of the local microstructure on the local mechanical property in the UDED sample needs detailed investigation.


Therefore, it is important to obtain a fundamental understanding of laser material interactions in underwater environments.

In the present study, a special in-house designed gas curtain nozzle was developed and coupled with the laser cladding head to form an underwater manufacturing tool. The preprepared damage zone of the HSLA-100 steel plate was repaired by UDED. Phases, microstructure evolution, hardness and mechanical properties were carefully examined and compared with those processed by DED. Calculations of the heating/cooling rates and peak temperatures were carried out to predict the quick thermokinetics involved in the UDED process using the finite element method (FEM). The relationship between the underwater thermokinetics, microstructural/phase evolution and resultant mechanical properties were determined. The experimental findings of the current work can provide new insight into the AM process in underwater environments. More importantly, the heat transfer, mass transfer, metallurgical thermodynamics, kinetics and solidification law in the laser-induced melt pool underwater can enrich the corresponding traditional theories in air. This study is anticipated to expand the potential employment of UDED on more metallic materials in the marine engineering industry.

(pgs. 1-2).  Critically, this 2021 reference fails to actually make or use an underwater pipe repair apparatus, much less a sealed one with controlled environment.  Instead, Wang et al. only showed a proof of concept using a known substrate in a shallow water depth of 150 mm as shown in Figure 3:

    PNG
    media_image1.png
    714
    698
    media_image1.png
    Greyscale
.
This is far from undersea repair of pipes.  Furthermore, none of the undersea DED issues raised in Wang are addressed in the specification.
	As another example, Liu et al., In Situ Formation of Laser-Cladded Layer on Thin-Walled Tube of Aluminum Alloy in Underwater Environment, Materials (Basel) 2021 Aug 21;14(16):4729. doi: 10.3390/ma14164729, used a large robot to show proof of principle of very shallow (0.22 mm) underwater laser cladding of aluminum alloys (Fig. 1).  In fact, Liu explains that previous studies as to underwater DED only reached 15 mm at best; and were hindered by the water environment (pg. 2).  Even more, Liu explained that “research on underwater laser cladding is still rare, especially on the underwater laser multiple-track cladding technology of thin-walled tubular structures” (pg. 1).  
	Sun et al., Underwater Laser Welding/Cladding for High-performance Repair of Marine Metal Materials: A Review, Metal Materials: A Review. Chin. J. Mech. Eng. 35, 5 (2022). https://doi.org/10.1186/s10033-021-00674-0, provides a comprehensive overview of the limits of underwater DED (and underwater deposition techniques in general, which applies to DED):
4.1 Conclusions
(1) The recent developments of several kinds of drainage nozzles which play a decisive role in forming a stable local dry area in underwater welding/cladding were summarized. For the underwater laser welding, the gas drainage method can generate a stable local dry area in a shallow water depth which was approximately 3 m, while the water drainage method can extend the water depth up to 30 m. The drainage nozzle with hybrid gas and water drainage method was expected to obtain a better drainage quality at a larger water depth.

(2) Laser-material processing technology and microstructure-mechanical properties of underwater laser beam welded or cladded marine materials from the publications were summarized. Water had a slight influence on the ULBW when the thickness of water layer in the laser welding/cladding zone was less than 3 mm. However, when the thickness of water layer in the laser welding/cladding zone was greater than 7 mm, water had a strong hindering effect on the laser beam.

(3) An innovative powder-based ULDMD technique developed by the authors’ research group was introduced in detail. How the underwater environment affects the convection, conduction and the metallurgical kinetics in the melt pool during ULDMD was presented. Mechanical properties of the 316L stainless steel, HSLA-100 steel and Ti-6Al-4V titanium alloy fabricated by ULDMD were comparable to those fabricated by in-air DMD.

(4) For the samples fabricated by underwater wet arc welding, the diffusible hydrogen contents were much higher than that of the standard for hydrogen content (5 mL/100 g) in the welded joint according to the International Institute of Welding (IIW). When the material was welded/cladded in the local dry area by underwater laser welding/cladding technique, diffusible hydrogen contents in the as-built materials were far below the standard of the IIW.

4.2 Challenges
Despite the advantages presented by the underwater laser welding/cladding technique, there are several challenges that might limit the application of this technique. Those challenges need to be overcame to achieve the full potential of this technique in the repair of marine metal materials.

(1) The control of the flow rates of several drainage gases to achieve a balance between the drainage effect and melt pool stability is difficult. In addition, the gas flow parameters are also different for different water depths and the processing databases at different water depths need to be built.

(2) Compared with that of underwater arc welding techniques, the material deposition rate of the underwater laser welding/cladding technique is relatively low. Comprehensive control of process parameters is particularly important.

(3) Compared with that of underwater arc welding techniques, the heat input of the underwater laser welding/cladding technique is small, leading to a fast cooling rate. The fast cooling rate can contribute to the formation of hardened microstructures. In addition, the fast cooling rate of the melt pool might limit the escape of the diffusible hydrogen, leading to a high generation probability of hydrogen induced cracks.

(4) The marine metal structures usually have different shapes. The damaged surfaces needed to be repaired usually have various angles (0-180°). When the underwater laser welding/cladding is carried out at a high angle, the stability of the melt pool might be deteriorated due to the effect of gravity.

(5) Some features of the in-air laser welding/cladding, including complex inherent heat-treatment, repetitive rapid heating-cooling thermal cycles and steep temperature gradients, are involved in the underwater laser welding/cladding process. In addition, the underwater laser welding/cladding is also influenced by the water quenching effect. The water quenching effect would couple with the specific thermal history of the laser process and further increases the complexity of the thermodynamics and kinetics of the underwater laser melt pool. No detailed study has been made on the complex phenomenology of the thermal process and phase evolution in the marine metal materials.

4.3 Prospects
To date, several works have been reported for the successful fabrication of marine metal materials in underwater environments. Although some promising results of underwater laser welding/cladding processes on marine metal materials have been reported, there are still some important aspects that require further investigations. Here we propose several typical features which need more attention.

(1) According to the published data, the water depth was generally less than 200 mm. When the water depth increases, some key issues including the drainage performance of drainage nozzles, laser-material interaction and hydrogen absorption capacity of melt pool at high pressure, become very complex and need to be evaluated in detail. Note that more efforts should be devoted to the optimization of drainage nozzle structures to improve their drainage performance when the underwater environment pressure increases with the increase in water depth.

(2) To further advance the fundamental understanding of the process-structure-property relationship of the marine metal materials by underwater laser welding/cladding, it is of significance to carry out multi-physics calculations and theoretical investigations about the underwater manufacturing process. Intensive attention should be paid to the numerical and experimental study on the interaction between the metal powders, laser beam and melt pool when the melt pool was surrounded by shielding gas and drainage gas under high pressure, which determines the formability of deposited materials. Those studies could shed light on the understanding of the heat and mass transfer, melt pool characteristics, densifications, etc in the underwater deposition process.

(3) It is urgent to optimize the underwater laser processing parameters and control their effects on diffusible hydrogen contents, defects formation, microstructural evolution, thermomechanical, thermodynamics-kinetics of metallurgical reaction in a deep underwater environment and corresponding mechanical properties. Those results could be used to tailor user-defined mechanical and physical properties of the repaired marine metal materials. It is important to emphasize that how to reduce the welding porosity and diffusible hydrogen content is a worthwhile project for improving the quality of deposited metal materials.

(4) Development of on-line monitoring of melt pool morphology, temperature field and spectral signals during underwater manufacturing process, will be beneficial to the fabrication of sound repaired structures with less defects and preferred microstructure and mechanical properties. In addition, the use of machine learning for automated defect detection and non-destructive testing may be useful tools in this field. Those studies are needed to ensure confidence in the repair performance of the marine metal materials, which is very important for the application of underwater laser welding/cladding technique on the marine engineering.

(pgs. 16-17).  In effect, Sun demonstrates the innumerable, high hurdles to actually achieving undersea (e.g. hundreds of, or even thousand or more, feet below water) repair of objects (e.g. pipes) using DED.
	In other words, not only is underwater DED research “rare,” even more it is a nascent technology with conjectural applications based on studies looking at various principles of underwater DED.  The research before and after the earliest priority date of this application fails to demonstrate actual making and using underwater DED sealed housings to repair or manufacture undersea (e.g. much further below water than 15 mm) pipes.
 In sum, this factor weighs against enablement because the state of the art at the time of effective filing until recently demonstrates that there were innumerable unpredictable hurdles to accomplish undersea repair or manufacture of pipes.

D.  The Level Of One Of Ordinary Skill: Masters (Medium)
Generally, skilled artisans in 3D printing are moderately-skilled with a Masters degree.  Thus, this factor is even.
E.  The Level Of Predictability In The Art: Low
The level of predictability in the underwater DED art is low ax demonstrated above.  
In fact, the instant claim seems to encompass a nascent technology of undersea DED.  See Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)); MPEP § 2164.03 (“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”).  Therefore, this factor weighs against enablement.
F. The Amount Of Direction Provided By The Inventor: None
Applicants’ specification provides zero guidance as to how to accomplish undersea DED because the specification fails to address the large hurdles to undersea DED explained above.  In fact, the specification seems to disclose a single possible embodiment using the same sealed housing platform found in Assignee common application US 2019/0314873, and applications with the same Applicant/Assignee as the instant application of ES2373600B1, ES2387656A1, EP2600051B1 and WO 2012/013847.  These applications all involved welding, not DED.  In other words, the mere application of the housing of the instant application similar to the housings in US 2019/0314873, ES2373600B1, ES2387656A1, EP2600051B1 and WO 2012/013847 fails to address any of the unique challenged to using DED in undersea environments as outlined above.
Altogether, the specification provides very little guidance as to how to accomplish undersea DED.  Therefore, this factor weighs against enablement.

G. The Existence Of Working Examples: Zero
The specification provides zero working examples.  Therefore, this factor weighs against enablement.

H. The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure: Extensive
Thus, the above factors make clear that a skilled artisan would be required to engage in extensive optimization that amounts to undue experimentation.  Although “an extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance,” yet here, the specification and prior art provides little guidance.  See In re Colianni, 561 F.2d 220, 224 (CCPA 1977).  In fact, the state of the art indicates that a skilled artisan would expect that accomplishing undersea DED would require extensive experimentation, none of which is provided by the specification.  Therefore, this factor weighs against enablement.

Conclusion: Factors Weigh Strongly Against Enablement
Taken together, the factors weigh heavily against patentability of the claims.  
	


Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply 07/25/2022 because the claim amendments do not address the enablement issue.  First, Applicants are reminded that they elected the species subsea pipeline, gas environment (claim 3) and directed energy deposition (DED).  Second, Applicants amend claim 1 to more broadly state “an environmental system configured to monitor and/or control a fluid within the sealed chamber.”  Merely monitoring fails to address the major problems with control of specific conditions in undersea environments using DED.  Third, neither the added “guide rail,” nor the “vehicle” address the issues raised in the enablement rejection regarding use of DED undersea or under water.  Thus, the amendments to the claims fail to address the enablement rejection.
	Fourth, Applicants only provide conclusory statements with no evidence.  Applicants state:
“For example, the breadth of Claim 1 is narrower than “‘generic claim 1,’” then recite claim 1, and conclude “this factor weights heavily in favor of enablement as to the pending claims”
“The state of the art, given the language in amended Claim 1, weighs in favor of enablement for a ‘system for repairing a subsea pipe using additive manufacturing’”
“The claim language provides clear guidance as to how the ‘system for repairing a subsea pipe using additive manufacturing ... ‘ is to be used”
“The Specification in this application provides guidance on how to accomplish the ‘system for repairing a subsea pipe using additive manufacturing ... ‘ and lays out each of the steps in the system”
“[A] review of the amended claims as well as the Specification as filed reveals that an individual would be able to make and/or use the system as claimed without undue experimentation.”
None of these statements are supported by evidence.  Claim 1 is narrower in regards the rail and vehicle system, but broader in regards the critical “environmental system.”  Furthermore, the amendments in regards the rail and vehicle system are irrelevant to the enablement issues as explained above.  Applicants fail to address the state of the art, particularly the cited art.  Applicants baldly assert the claims and specification provide “clear guidance” to make and use the claimed invention.  However, the claim elements are broadly recited as “configured to” accomplish various functions.  No specific structure is recited.  Thus, for example, the claims very broadly encompass any “environmental system configured to monitor and/or control a fluid within the sealed chamber”; and any “additive manufacture applicator . . . configured to perform an additive manufacture operation on the subsea pipe within the sealed chamber.”  Applicants provide generic “environmental system” and generic “additive manufacture applicator” in the claims and specification.  The specification never explains how to overcome the problems identified in the cited references as to undersea environmental control for additive manufacturing.  Nor do Applicants provide any arguments or evidence that the broadly claimed, much less single embodiment in the drawings, or even the broad specification definitions of “environmental system” and “additive manufacture applicator” overcome the enablement issues identified in the cited references.  Thus, the enablement rejection is maintained.
	Applicants are encouraged to submit a declaration that provides evidence that the claimed invention in its full scope enables undersea welding, and additive manufacturing.  For example, evidence that enough working embodiments commensurate in scope with the claims directed to any “environmental system” and “additive manufacture applicator” allowed undersea welding (e.g. DED) or additive manufacturing.  Another option is to amend the claims to recite DED “additive manufacture applicator” and specific “environmental system” that overcomes the undersea DED issues, and submit evidence to demonstrate as much.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743